Title: Notes on Debates, 12 April 1783
From: Madison, James
To: 


Saturday Apl. 12.
A letter of the 16th. of Decr. O. S. was rcd. from Mr. Dana, in which he intimates that in consequence of news of peace taking place & independance being acknowledged by G. B. he expected soon to take his proper station at the Ct. of St. Petersburg, & to be engaged in forming a Commercial Treaty with her Imperial Majesty.
Mr. Madison observed that as no powers or instructions had been given to Mr. Dana relative to a Treaty of Commerce, he apprehended there must be some mistake on the part of Mr. Dana, that it wd. be proper to enquire into the matter & let him know the intentions of Congs. on this subject. The letter was committed to Mr. Madison Mr. Gorhum & Mr Fitzsimmons.
Mr. Rutlidge observed that as the instructions to Foreign Ministers now stood it was conceived they had no powers for commercial stipulations other than such as might be comprehended in a definitive Treaty of Peace with G. B. He said he did not pretend to commercial knowledge but thought it wd. be well for the U. S. to enter into commercial Treaties with all nations & particularly with G. B. He moved therefore that the Come. sd. be instructed to prepare a general report for that purpose.
Mr. Madison & Mr. Fitzsimmons thought it wd. be proper to be very circumspect in fettering our trade with stipulations to foreigners, that as our stipulations wd. extend to all the possessions of the U. S. necessarily—& those of foreign Nations havg. colonies to part of their possessions only; and as the most favd. nations enjoyd greater privileges in U. S. than elsewheres, The U. S. gave an advantage in Treaties on this subject, & finally that negociations ought to be carried on here, or our Ministers directed to conclude nothing without previously reporting every thing for the sanction of Congs. It was at length agreed that the Come. sd. report the general State of instructions existing on the subject of commercial Treaties
Congress took into consideration the report of Secy. for F. A. for immediately setting at liberty all prisoners of war, & ratifying the provisional articles. Several members were extremely urgent on this point from motives of Œconomy. Others doubted whether Congs. were bound thereto, & if not bound whether it would be proper. The first question depended on the import of the provisional articles, which were very differently interpreted by different members. after much discussion from which a general opinion arose of extreme inaccuracy & ambiguity as to the force of those articles, the business was committed to Mr. Madison, Mr. Peters & Mr. Hamilton who were also to report on the expediency of ratifying the said articles immediately.
